Filed 8/11/20
                            CERTIFIED FOR PUBLICATION

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FOURTH APPELLATE DISTRICT

                                      DIVISION TWO



 PATRICIA CRAWFORD,

          Plaintiff and Appellant,                  E071770

 v.                                                 (Super.Ct.No. RIC1723206)

 COMMISSION ON PROFESSIONAL                         OPINION
 COMPETENCE OF THE JURUPA
 UNIFIED SCHOOL DISTRICT,

          Defendant and Respondent;

 JURUPA UNIFIED SCHOOL
 DISTRICT,

       Real Party in Interest and
 Respondent.


        APPEAL from the Superior Court of Riverside County. Randall S. Stamen,

Judge. Affirmed.

        Trygstad, Schwab & Trygstad, and Lawrence B. Trygstad, Richard J. Schwab and

Rosty G. Gore, for Plaintiff and Appellant.

        No appearance from Defendant and Respondent.

        Adams Silva & McNally, and Kerrie E. McNally, for Real Party in Interest and

Respondent.


                                              1
                                              I.

                                     INTRODUCTION

       In February 2017, students at Rubidoux High School (RHS) participated in a

protest. As part of the protest, almost a quarter of RHS’s student body boycotted school

for the day. Plaintiff and appellant, Patricia Crawford, a guidance counselor at RHS,

criticized the students who boycotted in an e-mail to a colleague and by leaving several

comments on a RHS teacher’s public Facebook post that was similarly critical of the

boycotting students. Some students and others considered the post and Crawford’s

comments on the post to be offensive. The Facebook post “went viral,” and a public

outcry against Crawford and other RHS teachers’ comments ensued, resulting in

nationwide media attention, a RHS student protest against the teachers, and a flurry of e-

mails to RHS administration from the public.

       Real party in interest, Jurupa Unified School District (the District), dismissed

Crawford on the grounds that her conduct was “immoral” and showed that she was
                                                                    1
“evidently unfit for service” under Education Code section 44932. Defendant and

respondent, the Commission on Public Competence of the Jurupa Unified School District

(CPC), upheld Crawford’s dismissal, as did the trial court, and as do we. The trial court’s

judgment is affirmed.




       1
           All statutory references are to the Education Code.

                                              2
                                             II.

                   FACTUAL AND PROCEDURAL BACKGROUND

       A. Facts

       On February 16, 2017, RHS students protested in support of “A Day Without

Immigrations,” a nationwide boycott that sought to illustrate the economic impact of

immigrants in the United States and to protest President Donald J. Trump’s immigration

policies. RHS’s student body is approximately 90 percent Hispanic/Latino, and about a

quarter of its students boycotted attending school in support of the protest.

       On the morning of “A Day Without Immigrants,” another teacher e-mailed staff

asking about the high rate of absences in her classes. Crawford responded, “The

PROFESSIONAL staff members and SERIOUS students are here today, boycott be

darned.”

       Later that day, RHS teacher Geoffrey Greer posted the following on Facebook:

“Well. A day without immigrants. Perhaps all the missing workers in all the various

industries out there had the intended impact and sent the desired message. I don’t know.

As for the public school system, having my class size reduced by 50% all day long only

served to SUPPORT Trump’s initiatives and prove how much better things might be

without all this overcrowding. [¶] That’s what you get when you jump on some sort of

bandwagon cause as an excuse to be lazy and/or get drunk. Best school day ever.”

Crawford commented on Greer’s post, “Cafeteria was much cleaner after lunch, lunch,

itself, went quicker, less traffic on the roads, and no discipline issues today. More,



                                              3
please.” Several other teachers made similar comments about how the protesting

students’ absence had positive effects, such as smaller classes, fewer “troublemakers,”

increasing a class’s “cumulative GPA,” and making instruction easier.

       Two students commented on Greer’s post to express their disappointment and

disagreement with the post and the teachers’ comments in the thread. A student

responded by saying, among other things, “[Y]ou guys are public figures and many

students are taking these comments in a negative way . . . . I myself am a son of an

immigrant and I do feel as some of these comments are directed towards my cohort.”

Immediately after this comment, a former RHS student said, “Let’s not focus on the

teachers here, a counselor, who I looked up to made a remark. Very very disappointing.”

The counselor the student was referring to was Crawford.

       Within minutes, Crawford responded, “Disappointing is to think that some of my

students still don’t get it about education. Staff members who are sympathetic to the

cause were at school today. The kids who care were there. The professional staff

members were there. What I saw today was more proof, just like last year, that boycotts,

especially of education, aren’t the answer. It just keeps the ones who need it the most as

useful fools.”




                                             4
       Another former RHS student responded to Crawford’s comment shortly afterward.

He said “[Y]ou don’t understand what it feels like to have counselors that belittle what

you want to be. That when you’re trying to aim high, they tell you that you can’t.”

Crawford responded directly to the student, stating “[A]ny counselor who chops you off

at the knees like that shouldn’t be a counselor. That’s why today upset me so much. I

want my students to go out there and stand proud. Education is one way to do that.”

Someone immediately replied to Crawford’s comment with “[Crawford], in your

previous statement above you said ‘more please!’, meaning you want more of your

students to not keep coming to class like today. Why contradict yourself now?”

       Crawford did not reply, but elsewhere in the post’s thread, she commented a final

time by saying, “And I’m the great-granddaughter of immigrants. I care. But this isn’t

the way to go about effecting change. My post was meant to be snarky. Get over

yourselves.” Crawford then logged off Facebook for the night.

       Crawford subsequently received several instant messages criticizing her comments

on Greer’s post. Some of the messages were threatening. Greer’s post “went viral” on

social media and gained attention “way beyond Jurupa Valley.” Several people took

screenshots of Greer’s post and Crawford’s comments and uploaded them to Twitter,

gaining dozens of “retweets,” “likes,” and “many, many” negative replies.




                                             5
       The following morning, Crawford sent an e-mail to RHS Principal Dr. Jose Araux

and another RHS administrator. Crawford wrote, “Last night, on Facebook, I responded

to a colleague’s post with an observation, as did a few other teachers. Former students

became very angry, which caught me by surprise. I responded to one of the former

student’s hatefulness, trying to defend myself, and ended the post with ‘get over

yourselves,’ as in understand that my original post was a joke. I believe that that part of

the comment has been reposted and taken out of context. I then started receiving

threatening [instant messages]. I deleted my Facebook account. [¶] Since after the

election, I can no longer eat lunch in the staff lounge because of the anti-Caucasian

conversations. The environment has become very uncomfortable at RHS. Even so, I

have not let the environment affect how I deal with my students. I am a professional, and

I care deeply about ALL of my students. Because of the comments taken out of context,

and the threats that I received via [instant message], I don’t feel safe going to work

today.”

       Greer, Crawford, and other faculty members who commented on Greer’s

Facebook post were put on administrative leave on the same day, February 17, 2017.

       In the ensuing days, Crawford received 10 e-mails expressing disagreement with

her comments. One of the e-mails read, “As a former High School counselor, I am

extremely disgusted with your comments on the protest.” “[T]he key to being a

successful counselor is gaining the students trust and building positive relationships. You

have broken their trust, and you have embarrassed your school.”



                                              6
       The District received over 250 e-mail complaints about Greer’s post and the

comment thread, over 50 of which specifically referenced Crawford’s comments. One

said when “teachers and counselors resort to calling students and their families ‘lazy’,

‘ignorant’, ‘trouble makers’ and insinuate that they are . . . dirty (‘cafeteria was much

cleaner after lunch’), it speaks VOLUMES.” Another wrote, “[i]t is disgusting to know

that a COUNSELOR told these kids to, ‘Get over yourselves’ for what? Stating their

opinions and standing up for a case that they believe in? And this is the people who you

want our kids to look up to.” One complainant opined that “[t]eachers are meant to

inspire, teach, and be mentors. These unfit teachers showed the complete opposite. And

worse can be said about the counselor. What the counselor said was even more

devastating; there is no way all the rapport they built with the students will be intact. So

much for the support they are supposed to give students.”

       The following day, RHS’s campus was vandalized with graffiti on Greer’s and

another teacher’s classrooms, which said “F**K YOU” and “F**K YOUR OPINION.”

About 350 students staged a “walk-out” and demonstration to protest Greer’s Facebook

post and the comments in the thread. Riverside County deputies were dispatched to

monitor the protest, which caused the closure of Mission Boulevard, a busy street in

Jurupa Valley. The students unsuccessfully tried to march onto the I-60 freeway. RHS

students planned a second walk-out in the following days, but the District successfully

prevented it.




                                              7
       On February 21, 2017, the District’s Board held a regularly scheduled meeting.

Several media outlet reporters attended the meeting, which had standing room only. The

Board took public comment about Greer’s Facebook thread, during which 11 people

specifically referred to Crawford. No one spoke in support of Crawford or any of the

involved teachers.

       Numerous local and national media outlets contacted the District for comment

about Greer’s Facebook post. At least 11 news articles referenced Crawford’s comments

in the thread. The Anti-Defamation League and the Department of Justice contacted

RHS’s principal to offer support on how to handle the situation. The American Civil

Liberties Union wrote a letter to the District, stating “[t]hese [Facebook comments]

communicate that immigrant and Latino students (who comprise 91.05% of the school’s

student population), and the students who support them, are unwelcome in the classroom

and undermine the positive school climate that is critical to student success.”

       In the weeks following the Facebook thread, RHS teachers scheduled lessons to

address the comments. Some teachers allowed students to express their thoughts and

feelings about the Facebook thread in writing.

       In May 2017, the District put Crawford on paid leave and informed her that the

District intended to dismiss her. Crawford timely appealed the District’s decision to the

CPC a month later.




                                             8
       In August 2017, a parent of an RHS student contacted the District to express her

opinion that Crawford was not fit to teach and that students would not trust her. The

parent opined that Greer, Crawford, and the other teachers who commented on Greer’s

Facebook post had “damaged their own effectiveness as educators, students will most

likely not listen to them, and I am afraid that they will treat my son unfairly for them

having to go through legal issues.” The parent also believed that “if they return they will

disrupt the functions of the school causing more protests or manifestations against them.”

       Around the same time, local media reported on the Facebook thread again,

specifically discussing Crawford’s comments in an article headlined “6 months later,

Rubidoux High teachers still on leave for ‘Day Without Immigrants’ posts.”

       B. Procedural History

       The District sought to dismiss Crawford for her Facebook comments because they

constituted “immoral conduct” (§ 44932, subd. (a)(1)) and exhibited her “[e]vident

unfitness for service” as a counselor. (§ 44932, subd. (a)(6).) Crawford appealed the

District’s decision to the CPC. After conducting a hearing, the CPC found, among other

things, that Crawford’s comments “negatively impacted students, the school, the district

and the community.” The CPC concluded that Crawford’s conduct qualified as immoral

conduct, rendered her “evidently unfit to serve,” and justified her dismissal.




                                              9
       Crawford filed a petition for writ of mandate in the Riverside Superior Court

under section 44945 and Code of Civil Procedure section 1094.5 challenging the CPC’s

decision. The trial court denied the petition, finding that the weight of the evidence

supported the CPC’s finding that Crawford engaged in immoral conduct and was

evidently unfit to serve.

       Crawford timely appealed.

                                            III.

                                      DISCUSSION

       A. Legal Principles and Standard of Review

       Section 44932 provides several grounds for the dismissal of a permanent

employee of a public school district, including “immoral conduct” and “evident unfitness

for service.” (§ 44932, subd. (a)(1), (6).) When a school district seeks to dismiss a

permanent employee, such as Crawford, for immoral conduct or evident unfitness for

service, the CPC must hold a hearing to determine whether the charged conduct occurred

and, if it did, what the proper remedy should be. (Fontana Unified School Dist. v.

Burman (1988) 45 Cal. 3d 208, 220 (Burman).)

       The CPC’s decision is reviewable in superior court under a petition for writ of

mandate. (Code Civ. Proc., § 1094.5.) “In a proceeding on a writ of administrative

mandate, ‘the party challenging the administrative decision bears the burden of

convincing the court that the administrative findings are contrary to the weight of the

evidence.’ [Citation.]” (San Diego Unified School Dist. v. Commission on Professional



                                             10
Competence (2013) 214 Cal. App. 4th 1120, 1140 (SDUSD).) “Though the trial court is

required to exercise its independent judgment on the evidence, it is to give a ‘strong

presumption of correctness’ to the [CPC’s] findings.” (Ibid.)

       “‘“After the superior court makes an independent judgment upon the record of an

administrative proceeding, [the] scope of review on appeal is limited.” [Citation.] We

must sustain the trial court’s findings if they are supported by substantial evidence.

[Citation.] In reviewing the evidence, we resolve all conflicts in favor of the party

prevailing at the trial court level and must give that party the benefit of every reasonable

inference in support of the judgment.’” (SDUSD, supra, 214 Cal.App.4th at p. 1141.)

“‘If there is substantial evidence, the judgment must be affirmed. [Citation.] We do not

reweigh the evidence. Our inquiry “begins and ends with the determination as to whether

there is substantial evidence, contradicted or uncontradicted, which will support the

finding of fact.”’” (Id. at p. 1142.) Our task is to “review the record and determine

whether the trial court’s findings (not the administrative agency findings) are supported

by substantial evidence.” (Candari v. Los Angeles Unified School Dist. (2011) 193
Cal. App. 4th 402, 407-408.) In short, we must decide “‘whether the evidence reveals

substantial support—contradicted or uncontradicted—for the trial court’s conclusion that

the weight of the evidence supports the [administrative agency’s] findings of fact.’”

(Ricasa v. Office of Administrative Hearings (2018) 31 Cal. App. 5th 262, 282 (Ricasa).)




                                             11
       B. Substantial Evidence Supports the Trial Court’s Finding that the Weight of the

Evidence Supported the CPC’s Finding that Crawford’s Conduct Was “Immoral”

       Crawford suggests there are three fixed categories of conduct that constitute

“immoral conduct” as a matter of law and her conduct does not fit into any of them. We

disagree. As the California Supreme Court has explained, the term “immoral conduct” in

section 44932, subdivision (a)(1) “stretch[es] over so wide a range” of conduct that it

“embrace[s] an unlimited area of conduct.” (Morrison v. State Board of Education

(1969) 1 Cal. 3d 214, 224-225 (Morrison).) Thus, the term must be “‘considered in the

context in which the Legislature considered it, as conduct which is hostile to the welfare

of the general public . . . more specifically in this case, conduct which is hostile to the

welfare of the school community.’” (Id. at p. 224, citing Jarvella v. Willoughby-Eastlake

City School District (1967) 12 Ohio Misc. 288, 289, italics added; see also Governing

Board v. Brennan (1971) 18 Cal. App. 3d 396, 400 [“The Supreme Court in Morrison

further defined immoral conduct, in quoting from Jarvella . . . .”].) A teacher’s conduct

is therefore “immoral” under section 44932, subdivision (a)(1) when it negatively affects
                                                                                     2
the school community in a way that demonstrates the teacher is “unfit to teach.” (See

Board of Education v. Commission on Professional Competence (1980) 102 Cal. App. 3d
555, 593 [the term “immoral conduct” must be “given context by reference to fitness for

the performance of that occupation”]; Bassett Unified School Dist. v. Commission on



       2
         Although Crawford was a counselor, not a teacher, she does not dispute the
standards and case law applicable to teachers apply equally to guidance counselors.

                                              12
Professional Competence (1988) 201 Cal. App. 3d 1444, 1453 [“[W]here charges of

immorality . . . are raised in [a] teacher discharge case[], the applicable standard is

whether the person is fit to teach.”].)

       In Morrison, the court outlined seven factors courts should consider “to determine

whether the unprofessional conduct demonstrated unfitness to teach: . . . [1] the

likelihood that the conduct may have adversely affected students or fellow teachers, [and]

the degree of such adversity anticipated, [2] the proximity or remoteness in time of the

conduct, [3] the type of teaching certificate held by the party involved, [4] the

extenuating or aggravating circumstances, if any, surrounding the conduct, [5] the

praiseworthiness or blameworthiness of the motives resulting in the conduct, [6] the

likelihood of the recurrence of the questioned conduct, and [7] the extent to which

disciplinary action may inflict an adverse impact or chilling effect upon the constitutional

rights of the teacher involved or other teachers.’” (Broney v. California Commission on

Teacher Credentialing (2010) 184 Cal. App. 4th 462, 474, citing Morrison, supra, 1

Cal.3d at pp. 229-330.) “‘These factors are relevant to the extent that they assist the

board in determining whether the teacher’s fitness to teach, i.e., in determining whether

the teacher’s future classroom performance and overall impact on his [or her] students are

likely to meet the [school district’s] standards.’” (San Diego Unified School Dist. v.

Commission on Professional Competence (2011) 194 Cal. App. 4th 1454, 1462

(Lampedusa).)




                                              13
       Applying the Morrison factors, the trial court here found that the CPC’s decision

was supported by the weight of the evidence. At the outset, we reject Crawford’s

suggestion that the trial court erred by assessing the Morrison factors for two reasons.

First, Crawford erroneously contends the trial court failed to find whether Crawford

engaged in “immoral conduct” or was “evidently unfit to service” under section 44932

before turning to the Morrison analysis. The trial court, however, specifically found that

“the weight of the evidence supports the [CPC’s] finding that [Crawford] engaged in

immoral conduct” before its Morrison analysis. Second, the CPC’s role (and by

extension, the trial court’s role) “is not merely to determine whether the charged conduct

in fact occurred, but to decide whether that conduct—measured against the Morrison

criteria . . . demonstrates unfitness to teach and thus constitutes ‘immoral or

unprofessional conduct’ within the meaning of [section 44932, subdivision (a)(1)].”

(Burman, supra, 45 Cal.3d at p. 220, italics added.)

       Crawford also asserted at oral argument that applying the Morrison factors to

assess her fitness to teach—and thus whether her conduct was “immoral conduct”—

conflates the issues. In her view, we must make a “prima facie” finding of immoral

conduct before addressing the Morrison factors. She further argued that “immoral

conduct” in section 44932 should be given a colloquial interpretation that includes only




                                             14
conduct that would be deemed “immoral” in an everyday sense, such as criminal activity
                                          3
and using profanity or racial epithets.

       We disagree. Immoral conduct “stretch[es] over so wide a range that [it]

embrace[s] an unlimited area of conduct.” (Morrison, supra, 1 Cal.3d at pp. 224-225.)

Thus, “the proper criteria is fitness to teach” because the term “immoral conduct” is “so

broad and vague” that it is “constitutionally infirm.” (Board of Education v. Jack M.

(1977) 19 Cal. 3d 691, 696 (Jack M.).)

       This brings us to another point Crawford emphasized at oral argument. Crawford

claims that using the Morrison factors to determine whether her conduct was “immoral”

will allow schools to dismiss educators for virtually any statement they make. We think

just the opposite. “The Morrison standard gives substance to the tenured teacher’s right

to be discharged only for cause. If the Morrison standards are not applied, the teacher is

left essentially at the mercy of the [CPC] (or the trial court) to be discharged whenever

cause exists in the subjective estimation of either body.” (San Dieguito Union High

School Dist. v. Commission On Professional Competence (1982) 135 Cal. App. 3d 278,

289.) Without applying the Morrison factors, whether conduct is “immoral” “becomes

little more than an abstract moral judgment,” (id. at p. 284.) allowing permanent

employees to be dismissed for whatever conduct the CPC deemed “immoral.” (See

Morrison, supra, Cal.3d at p. 229 [teacher’s credential revoked for engaging in one


       3
          We note that, although Crawford did not use any racial epithets or make any
explicitly race-based comments, many people considered her statements to be derogatory
toward immigrants and racist.

                                              15
homosexual act].) Morrison thus ensures that a permanent employee can be dismissed

for “immoral conduct” only if it shows that the employee is unfit to teach.




                                            16
       Crawford also suggested at oral argument that using the Morrison factors to

determine whether her conduct was immoral will allow schools to dismiss a permanent

employee because of the public’s response to the employee’s speech. But that is

consistent with Morrison insofar as the public’s response affects the employee’s ability to

teach. “Various cases have emphasized the significance of the public nature of a

teacher’s misconduct, or the notoriety and publicity accorded it.” (Pettit v. State Board of

Education (1973) 10 Cal. 3d 29, 35 fn. 5.) Again, a permanent employee may be

dismissed if the employee is “unfit to teach,” and that analysis may consider public

opinion if it bears on the employee’s ability to teach. (See Comings v. State Board of

Education (1972) 23 Cal. App. 3d 94, 106 [affirming decision dismissing teacher in part

because his “conduct attained a degree of timely notoriety among persons—students,

teachers, parents, and others—interested in [the high school]”].) Considering the public’s

opinion of and response to an employee’s conduct therefore may be appropriate when

assessing whether the employee is “unfit to teach.” After all, “the impact of publicity”

caused by the employee’s conduct is an appropriate consideration under Morrison

because the public’s response may affect a permanent employee’s ability to perform his

or her job. (Burman, supra, 45 Cal.3d at p. 220.)




                                            17
       “The clear import of [Morrison] . . . is that a teacher may be discharged . . . [when]

his [or her] conduct . . . has gained sufficient notoriety so as to impair his [or her] on-

campus relationships.” (Board of Trustees v. Stubblefield (1971) 16 Cal. App. 3d 820,

826.) That is what occurred here. Crawford was not dismissed because members of the

public thought she could not teach at RHS, as she suggested at oral argument. Nor was

she dismissed simply because her comments were “controversial,” as she also suggested

at oral argument. The District dismissed Crawford because of the adverse effect her

comments had on her professional reputation, her ability to counsel students effectively,

and her relationship with RHS generally. As the CPC found, Crawford’s comments

“negatively impacted students, the school, the district and the community.”

       Finally, Crawford suggested at oral argument that the Morrison factors do not

apply because Morrison was a case about a teacher’s credential, whereas this case is

about Crawford’s dismissal. The distinction is immaterial. “[W]here charges of

immorality or unprofessional conduct are raised in [a] teacher discharge case[], the

applicable standard is whether the person is fit to teach.” (Bassett Unified School Dist. v.

Commission on Professional Competence (1988) 201 Cal. App. 3d 1444, 1453; Haar,

supra, 28 Cal.App.4th at p. 385 [a teacher may be dismissed for immoral conduct that

reflects unfitness to teach].) And to determine whether a teacher is “fit to teach,” courts

should apply the Morrison factors. (Ibid.; accord, SDUSD, supra, 214 Cal.App.4th at pp.

1149-1150 [applying Morrison factors to determine whether teacher could be dismissed

for immoral conduct]; Governing Board v. Haar (1994) 28 Cal. App. 4th 369, 383-384



                                              18
[same]; West Valley-Mission Community College Dist. v. Concepcion (1993) 16
Cal. App. 4th 1766, 1774 [“[A] teacher may have committed an immoral act, but unless it

indicates his unfitness to teach [under the Morrison factors], it is not an appropriate basis

for discharge.”]) We therefore apply the Morrison factors to determine whether

Crawford’s conduct demonstrates she was “unfit to teach” and thus constituted “immoral

conduct.” (Burman, supra, 45 Cal.3d at p. 220.)

          1. Adverse Effect on Students or Teachers

       As to the first Morrison factor of adversely affecting students or fellow teachers,

Crawford’s comments had an undeniable negative effect on RHS generally and RHS

students specifically. The District received 51 e-mail complaints about Crawford, she

received at least 10, and nearly 40 people complained about her Facebook comments at

the February 2017 Board meeting. The CPC heard from three RHS students who

testified about how Crawford’s comments affected them. One student was “shocked” by

Crawford’s comments and interpreted them as accusing immigrant students of being

responsible for unclean lunch areas, traffic, and discipline issues in the classroom. That

student no longer considers Crawford a role model, which is a crucial trait for guidance

counselors like Crawford. A second student testified that Crawford’s comments made

him “sad because she was [his] counselor.” He also does not consider Crawford a role

model because he thought her comments described the immigrant students as “dirty.” He

stated that he no longer wanted Crawford to be his role model because he did not “look

up to her the way that [he] did.”



                                             19
       A third RHS student testified that Crawford’s comments “shocked” her because

she did not expect her “to say that about students.” Crawford’s comments made her feel

“weird” because she interpreted them as “[p]retty much calling . . . immigrants dirty.”

Like the other students who testified, she did not want Crawford to be her counselor

because she did not “want someone to guide [her] with those thoughts,” and did not

consider Crawford to be a role model because she “wouldn’t like to be like this racist

person.” Because of RHS students’ loss of trust in Crawford, District administrators lost

confidence in Crawford’s ability to effectively serve as a counselor.

       Finally, Crawford’s comments brought significant negative media attention to

RHS, which adversely affected RHS as a whole. (See Ricasa, supra, 31 Cal.App.5th at

p. 286 [holding media coverage caused by teacher adversely affected school and its

students].)

       The record thus contains substantial evidence to support the trial court’s finding

that the first Morrison factor was satisfied. (See Lampedusa, supra, 194 Cal.App.4th at

p. 1463 [school administrator’s loss of confidence in teacher was substantial evidence

that teacher’s conduct had an adverse impact on teacher’s “on-campus relationships”];

see also Board of Trustees v. Stubblefield, supra, 16 Cal.App.3d at p. 826 [teacher may

be discharged when her conduct “has gained sufficient notoriety so as to impair [her] on-

campus relationships”].)




                                            20
          2. Proximity or Remoteness in Time of the Conduct

       The second Morrison factor considers when the teacher’s conduct occurred in

relation to the school’s disciplinary decision. Crawford was put on administrative leave

the day after she posted her comments, and the District sought to dismiss her within

months. This Morrison factor is met.

          3. Type of Teaching Certificate

       The third Morrison factor looks to the discharged teacher’s teaching certificate(s)

and whether the teacher’s conduct is consistent with his or her credentials and position at

the school. (See SDUSD, supra, 214 Cal.App.4th at p. 1143.) The trial court noted that

Crawford holds a teaching certificate and was a guidance counselor for a school that was

91 percent Latino, and found that her derogatory “comments regarding students that are

immigrants or support immigrants impacts [her] ability to act as a counselor and/or

teacher at RHS.” The testimony of the three RHS students summarized above provides

substantial evidence to support this finding and the trial court’s conclusion that the third

Morrison factor was adverse to Crawford.

          4. Extenuating or Aggravating Circumstances Surrounding the Conduct

       The fourth Morrison factor looks to whether extenuating or aggravating

circumstances “bore upon [Crawford’s] fitness to teach.” (Broney v. California

Commission on Teacher Credentialing, supra, 184 Cal.App.4th at p. 477.) Given the

students’ testimony and the undisputed evidence that Crawford’s comments affected her

ability to serve as a trusted guidance counselor, substantial evidence supports the trial



                                             21
court’s conclusion that this factor weighed against Crawford. (See ibid. [holding

teacher’s criminal conduct was an aggravating circumstance under Morrison because it

was “‘incompatible with a teacher’s status and duties’”].) Further, there is no evidence of

extenuating circumstances that would have justified Crawford’s behavior.

          5. Praiseworthiness or Blameworthiness of Crawford’s Motives

       The fifth Morrison factor considers whether the teacher’s motives deserve praise

or blame. Crawford contends her initial motives were to engage in a “private discussion

with a small group of employees” because she thought Greer’s post was private, she did

not intend her comments to be viewed by students, and she intended to “stress[] the value

of education.” The trial court found “[t]here is no praiseworthiness in [Crawford’s]

motives,” observing that Crawford “continued to post on Facebook after she knew that

the initial Facebook posts were being viewed by the public.”

       As the CPC found—findings that the trial court did not dispute or reject—

Crawford’s “comments were discriminatory and her ‘get over yourselves’ comment

demonstrated her utter lack of understanding or appreciation for the magnitude of her

actions. At [the CPC] hearing she failed to demonstrate any insight for what she had

done, take any real ownership for her actions, or exhibit any empathy for the students or

community she harmed. In short, her presentation was underwhelming.” These findings

provide substantial evidence supporting the trial court’s conclusion that the fifth

Morrison factor did not weigh in Crawford’s favor.




                                             22
          6. The Likelihood of the Recurrence of the Questioned Conduct

       The trial court found as to the sixth Morrison factor of the likelihood Crawford’s

misconduct would reoccur, that “[t]he weight of the evidence supports [the CPC’s]

finding that it is likely similar questionable conduct may occur due to [Crawford’s] lack

of remorse or acceptance of wrongdoing,” particularly given that Crawford “made no

effort to apologize for her posts until the [CPC] hearing.” Coupled with the CPC’s

agreement that Crawford “likely . . . will engage in this behavior again” given her

“underwhelming” performance at the hearing, we conclude substantial evidence supports

the trial court’s conclusion that the sixth Morrison factor did not weigh in Crawford’s

favor. (See Fukuda v. City of Angels (1999) 20 Cal. 4th 805, 817 [CPC’s findings are

entitled to “strong presumption of correctness”]; SDUSD, supra, 214 Cal.App.4th at p.

1142 [under substantial evidence review, appellate court “cannot substitute its deductions

for those of the superior court”].)

          7. Chilling Effect Upon Constitutional Rights

       The trial court did not make a finding on the seventh Morrison factor, which

evaluates whether the disciplinary action may inflict an adverse impact or chilling effect

upon the constitutional rights of the teacher involved or other teachers. On appeal,

Crawford raises a host of arguments as to why this factor was met. In the trial court,

however, Crawford effectively conceded the issue. Crawford’s entire argument on this

Morrison factor was that, “[a]lthough [she] may not have a constitutional right to post on

Facebook, she should not lose her job over a mistake. There is not even a District policy



                                            23
or rule about posting on Facebook.” Crawford provided no additional argument in her

reply.

         By failing to adequately brief the seventh Morrison factor and essentially

conceding the issue in the trial court, Crawford has waived her right to raise the issue on

appeal. (See 366-386 Geary St., L.P. v. Superior Court (1990) 219 Cal. App. 3d 1186,

1199 [“However, real parties failed to adequately raise this issue in the superior court,

and it may not be raised for the first time on appeal.”]; see Bently Reserve LP v.

Papaliolios (2013) 218 Cal. App. 4th 418, 436 [holding argument made in trial court

pleading in a footnote as a “placeholder” without “any authority, evidence, or analysis”

was waived on appeal]; see also Hepner v. Franchise Tax Bd. (1997) 52 Cal. App. 4th
1475, 1486 [“In civil cases, constitutional questions not raised in the trial court are

considered waived.”].) Regardless, we need not resolve whether the seventh Morrison

factor weighs in Crawford’s favor because substantial evidence supports the trial court’s

findings that the six other Morrison factors weigh against Crawford, which was sufficient

for the trial court to uphold the CPC’s decision. (See Woodland Joint Unified School

Dist. v. Commission on Professional Competence (1992) 2 Cal. App. 4th 1429, 1457

[holding Morrison factors “taken in the aggregate” supported finding of unfitness for

service].)

         In brief, a Morrison factor analysis shows that there is substantial evidence to

support the trial court’s “ultimate finding” that Crawford is “unfit to teach” and, in turn,

the trial court’s finding that Crawford engaged in immoral conduct under section 44932,



                                               24
subdivision (a)(1). (Jack M., supra, 19 Cal.3d at p. 698, italics omitted; Burman, supra,

45 Cal.3d at p. 220 [conduct that reflects unfitness to teach “constitutes ‘immoral or

unprofessional conduct’ within the meaning of [section 44932, subdivision (a)(1).”].) We

therefore need not address the trial court’s conclusion that the District properly dismissed

Crawford because she was evidently unfit to serve under section 44932, subdivision

(a)(6). (See Ricasa, supra, 31 Cal.App.5th at p. 439 [appellate court did “not address the

remaining two bases for her demotion and express[ed] no opinion on them” because

substantial evidence supported decision to terminate professor for immoral conduct].)

       C. The District’s Decision to Dismiss Crawford

       Crawford contends that, even if her conduct was immoral, her dismissal was an

excessive penalty. We conclude the CPC did not abuse its discretion in upholding the

District’s dismissal of Crawford.

       Because of the CPC’s expertise, its decision as to the appropriate penalty for

Crawford’s immoral conduct is entitled to great deference. (San Dieguito Union High

School Dist. v. Commission on Professional Competence, supra, 135 Cal.App.3d at p.

288.) “‘[A] disciplinary discharge often involves complex facts and may require a

sensitive evaluation of the nature and seriousness of the misconduct and whether it

warrants the grave sanction of dismissal.’ [Citation.]” (California Teachers Assn. v.

State of California (1999) 20 Cal. 4th 327, 343-344.) The CPC thus “has broad discretion

in determining . . . whether dismissal or suspension is the appropriate sanction.” (Id. at p.

343.) We must affirm the CPC’s decision to uphold Crawford’s dismissal unless it was



                                             25
“a manifest abuse of discretion.” (Ricasa, supra, 31 Cal.App.5th at p. 286.) For that

reason, “‘“[i]f reasonable minds may differ as to the propriety of the discipline imposed,

the [CPC’s] decision may not be regarded as an abuse of discretion.”’” (Ibid.) “Only in

an exceptional case will an abuse of discretion be shown because reasonable minds

cannot differ on the appropriate penalty.” (County of Los Angeles v. Civil Service Com.

of County of Los Angeles (2019) 40 Cal. App. 5th 871, 877.)

       The CPC upheld the District’s decision to dismiss Crawford for her Facebook

comments and her “underwhelming” performance at the CPC hearing. The CPC

correctly observed that “[a]n educator may be dismissed if the conduct has gained

sufficient notoriety so as to impair his or her on-campus relationships.” (See Board of

Trustees v. Stubblefield, supra, 16 Cal.App.3d at p. 826 [“[A] teacher may be

discharged . . . [when] his conduct . . . has gained sufficient notoriety so as to impair his

on-campus relationships.”]; see also Comings v. State Board of Education (1972) 23
Cal. App. 3d 94, 106 [affirming decision dismissing teacher in part because his “conduct

attained a degree of timely notoriety among persons—students, teachers, parents, and

others—interested in [the high school]”]; Jack M., supra, 19 Cal.3d at p. 701, fn. 5

[“Morrison mentioned the absence of notoriety as one ground for its conclusion that the

record did not demonstrate teaching unfitness; other decisions have confirmed the

relevance of this consideration.”].)




                                              26
       As our analysis of the Morrison factors above shows, Crawford’s conduct gained

significant notoriety, including nationwide media attention, which negatively affected her

relationships with RHS’s students, administration, and community. Given the public

outcry and the loss of confidence in her abilities as a counselor among RHS students,

parents, and administrators, it is “evident that [Crawford’s] conduct was ‘detrimental to

the mission and functions of [her] employer.’ [Citation.]” (Lampedusa, supra, 194

Cal.App.4th at p. 1465.)

       “While reasonable minds may differ as to whether [Crawford’s] conduct, even

viewed in its entirety, was sufficiently egregious to warrant the harsh treatment of

dismissal versus progressive discipline,” the CPC reasonably concluded that her

dismissal was appropriate under the circumstances. (Governing Board v. Haar, supra, 28

Cal.App.4th at p. 385.) On this record, the CPC’s decision was not an abuse of

discretion. (See ibid.; Board of Trustees v. Stubblefield, supra, 16 Cal.App.3d at p. 826;

Comings v. State Board of Education, supra, 23 Cal.App.3d at p. 106.)

       In sum, we conclude (1) substantial evidence supports the trial court’s finding that

Crawford’s conduct rendered her unfit to teach under the applicable Morrison factors,

and (2) the CPC did not abuse its discretion in concluding her dismissal was appropriate.

We therefore affirm the trial court’s ruling denying Crawford’s petition for writ of

mandate.




                                            27
                                           IV.

                                    DISPOSITION

     The trial court’s ruling is affirmed. The District shall recover its costs on appeal.

     CERTIFIED FOR PUBLICATION


                                                               CODRINGTON
                                                                                             J.

We concur:


McKINSTER
              Acting P. J.


FIELDS
                         J.




                                           28